Citation Nr: 9918713	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  99-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from December 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which increased a 30 percent rating for the veteran's 
only service-connected disorder of PTSD to 50 percent.  The 
veteran was notified of that decision by letter of January 
21, 1998.  A notice of disagreement (NOD) was received on 
January 6, 1998, within one year of the notification and a 
statement of the case (SOC) was issued on March 24, 1999.  
Although not date stamped, VA Form 9, Appeal to the Board, 
was apparently received in April 1999 inasmuch as VA Form 1-
646, Statement of Accredited Representative, and VA Form 8, 
Certification of Appeal, were both executed in April 1999 
within 60 days of the SOC.  

On his VA Form 9, the veteran indicated that he wanted a 
hearing before the Board in Washington, D.C.  However, a copy 
of VA Form 21-4138, Statement in Support of Claim, dated in 
May 1999 was forwarded to the Board and indicates that the 
veteran desires a hearing at the RO.  

In view of the foregoing, it is found that this case must be 
returned to the RO so that an RO hearing can be scheduled.  
Therefore, this case will be REMANDED to the RO for the 
following: 

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Following the hearing, the case should be returned to the 
Board for further appellate consideration if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


